UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 November 18, 2010 Date of Report (Date of earliest event reported) SYNTHETECH, INC. (Exact name of registrant as specified in its charter) Oregon 000-12992 84-0845771 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1290 Industrial Way, P.O. Box 646, Albany Oregon 97321 (Address of principal executive offices) (Zip Code) (541) 967-6575 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8–K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a–12 under the Exchange Act (17 CFR 240.14a–12) ¨ Pre–commencement communications pursuant to Rule 14d–2(b) under the Exchange Act (17CFR 240.14d–2(b)) ¨ Pre–commencement communications pursuant to Rule 13e–4(c) under the Exchange Act (17CFR 240.13e–4(c)) Item 7.01 Other Events. On November 18, 2010, Synthetech, Inc., an Oregon corporation (the “Company”) and W. R. Grace & Co.-Conn., a Connecticut corporation (“W. R. Grace”), issued a press release announcing that W. R. Grace has completed the previously announced acquisition of the Company at a price of $1.163286 per share.A copy of the press release is attached hereto as Exhibit 99.1. Pursuant to General Instruction F of Form 8-K, a copy of the press release is furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference.The information in this Item 7.01 of Form 8-K, as well as Exhibit 99.1, shall not be treated as “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1* * Press Release issued by Synthetech, Inc. and W. R. Grace & Co.-Conn. dated November 18, 2010. Press Release is being “furnished” (not filed) under Item 7.01 of this Current Report on Form 8-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. SYNTHETECH, INC. By: /s/ Gary Weber Dated: November 18, 2010 Gary Weber Senior Vice President and Chief Financial Officer
